       Case 2:17-cr-00196-TLN Document 56 Filed 11/19/20 Page 1 of 4


1    HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
2    JEROME PRICE, SBN 282400
     CHRISTINA SINHA, SBN 278893
3    Assistant Federal Defenders
     801 I Street, Third Floor
4    Sacramento, CA 95814
     T: (916) 498-5700
5
     Attorney for Defendant
6    JUSTIN JOHNSON
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                                    )
        UNITED STATES OF AMERICA,                     )    Case No. 2:17-CR-196 TLN
11                                                    )
                           Plaintiff,                 )    STIPULATION AND ORDER TO CONTINUE
12                                                         STATUS CONFERENCE
                              v.                      )
13                                                    )
                  JUSTIN JOHNSON,                     )    Date: November 19, 2020
14                                                    )    Time: 9:30 a.m.
                       Defendant.                     )    Judge: Hon. Troy L. Nunley
15
                                                      )
16
             Plaintiff United States of America, by and through its counsel of record, and Defendant,
17
     Mr. Johnson, by and through his counsel of record, hereby stipulate as follows:
18
             1.       By previous order, this matter was set for status on November 19, 2020.
19
             2.       By this stipulation, Mr. Johnson now moves to continue the status conference to
20
             January 14, 2021, at 9:30 a.m., and to exclude time between November 19, 2020 and
21
             January 14, 2021 (inclusive) under Local Code T4.
22
             3.       The parties agree and stipulate, and request that the Court find the following:
23
                      a)        The government has represented that the discovery associated with this
24
     case includes over 14,000 pages and several hours of recorded telephone conversations. This
25
     discovery has been produced directly to counsel.
26
27
28

      Stipulation and Order to Continue Status            -1-         United States v. Johnson, 2:17-cr-196-TLN
      Conference
       Case 2:17-cr-00196-TLN Document 56 Filed 11/19/20 Page 2 of 4


1                     b)      Defense counsel desires additional time to review the discovery, conduct
2    research into the case, to discuss the case with Mr. Johnson, and otherwise prepare for trial in
3    this matter.
4                     c)      Defense counsel believes that failure to grant the above-requested
5    continuance would deny them the reasonable time necessary for effective preparation, taking into
6    account the exercise of due diligence.
7                     d)      The government does not object to the continuance.
8                     e)      Based on the above-stated findings, the ends of justice served by
9    continuing the case as requested outweigh the interest of the public and Mr. Johnson in a trial
10   within the original date prescribed by the Speedy Trial Act.
11                    f)      For the purpose of computing the time within which trial must commence
12   under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period of November 19, 2020 to
13   January 14, 2021 (inclusive) is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)
14   [Local Code T4] because it would result from a continuance granted by the Court at Mr.
15   Johnson’s request on the basis of the Court’s finding that the ends of justice served by taking
16   such action outweigh the best interest of the public and Mr. Johnson in a speedy trial.
17           4.       Nothing in this stipulation and order shall preclude a finding that other provisions
18   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
19   which a trial must commence.
20
21   IT IS SO STIPULATED.

22
     DATED: November 18, 2020
23                                                  Respectfully submitted,

24                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
25
26                                                  /s/ Christina Sinha
                                                    CHRISTINA SINHA
27                                                  JEROME PRICE
                                                    Assistant Federal Defenders
28                                                  Attorneys for JUSTIN JOHNSON
      Stipulation and Order to Continue Status         -2-           United States v. Johnson, 2:17-cr-196-TLN
      Conference
       Case 2:17-cr-00196-TLN Document 56 Filed 11/19/20 Page 3 of 4


1
     DATED: November 18, 2020                    MCGREGOR W. SCOTT
2                                                United States Attorney
3                                                /s/ Justin Lee
                                                 JUSTIN LEE
4                                                Assistant United States Attorney
5                                                Attorney for Plaintiff

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status     -3-          United States v. Johnson, 2:17-cr-196-TLN
      Conference
       Case 2:17-cr-00196-TLN Document 56 Filed 11/19/20 Page 4 of 4


1                                                 ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
4    order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested continuance
7    and outweigh the best interests of the public and defendants in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including January
9    14, 2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the November 19, 2020 status conference shall be continued until January 14, 2021 at 9:30
13   a.m.
14   DATED: November 18, 2020
15
16
                                                              Troy L. Nunley
17                                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -4-            United States v. Johnson, 2:17-cr-196-TLN
      Conference
